DETAILED ACTION

Status of Application
1.	This application was filed on 11/21/2019, which is a Continuation of PCT/JP2019/012001, which was filed on 03/22/2019.  


Specification
2.	The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical, and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any further amendment(s) that applicant(s) may file.
	Applicant(s) is also requested to complete the status of the copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 & 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Regarding claim 1, the claim broadly recites “a catalyst” without defining what it is consist of, thus renders the claim vague and indefinite.
B.	Claim 1 recites the limitation "the cumulative pore volume (B)" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102(a)(1)/103
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1)/103 as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kawajiri et al. (US 4,873,217).
	Kawajiri et al. ‘217 discloses a catalyst for producing unsaturated aldehyde and unsaturated carboxylic acid, the catalyst having a pore volume in the range of from 0.1 to 1.0 cc/gr and a pore diameter distribution in which the pore diameters are collectively distributed in the range of each of from 1 to 10 microns and from 0.1 to less than 1 micron (See col. 23, claim 1).  The catalyst having a composition represented by the following formula: MoaWbBicFedAeBfCgDhOx, wherein Mo denotes molybdenum, W denotes tungsten, Bi denotes bismuth, Fe denotes iron, A denotes at least one element selected from the group consisting of nickel and cobalt, B denotes at least one element selected from the group consisting of alkali metal, alkaline earth metal and thallium, C denotes at least one element selected from the group consisting of silicon, aluminum, titanium and zirconium, and O denotes oxygen; and further a, b, c, d, e, f, g, h and x denote atomic ratios respectively, and when a = 2 to 12, b = 0 to 10 and a + b = 12, then c = 0.1 to 10, d = 0.1 to 10, e = 2 to 20, f = 0.005 to 3.0, g = 0 to 4, h = 0.5 to 15 and x is a numerical value determined depending upon the atomic values of the other elements than oxygen, etc. (See col. 24, claim 7).  See also entire reference for further details.
	The claimed catalyst pore volume, pore diameter, the atomic ratios of a, b, c, d, and e appear met by the teaching of the reference since they are overlapping with and/or falling within the disclosed ranges.
	With respect to the limitation on “in a pulverized product obtained by pulverization of the catalyst under a pulverization condition A ….” in the instant claim 1, this is regarded a recitation of “a process of making a catalyst” and while it is not disregarded it has no bearing on the patentability of the catalyst claimed.
	The reference appears to teach the claimed catalyst having the same catalytic structure, pore volume, and pore diameter, thus renders the instant claims unpatentable or obvious.
	
Citations
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  All references are cited for related art.  See PTO-892 Form prepared attached.

Conclusion
6.	Claims 1-5 are pending.  Claims 1-5 are rejected.  No claims are allowed.

Contacts
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CNN/
July 30, 2021